


Exhibit 10.38




December 27, 2012












Via Hand Delivery
Donna Lehmann
c/o Affinity Gaming
3775 Breakthrough Way, Suite 300
Las Vegas, NV 89135






Dear Donna:


This letter, when counter-signed by you, shall serve as the second amendment
(the "Second Amendment") to the Executive Severance Agreement dated as of
January 11, 2011, and amended October 31, 2011, by and between you and Herbst
Gaming, LLC and governing the terms and conditions of your separation from
employment with the Company (the "Executive Severance Agreement"). All
capitalized terms set forth in this Second Amendment, unless otherwise
hereinafter defined, shall have the same meaning as in the Executive Severance
Agreement.


1.
The preamble of the Executive Severance Agreement is amended to provide that the
Company is now known as Affinity Gaming, formerly known as Affinity Gaming, LLC
and, before that, Herbst Gaming, LLC.



2.
The references in the Executive Severance Agreement to the Letter Agreement
shall mean the Letter Agreement between you and the Company dated as of January
11, 2011, amended as of May 6, 2011, and October 31, 2011, and further amended
as of this date. The references in the Executive Severance Agreement to the Duty
of Loyalty Agreement shall mean the Duty of Loyalty Agreement between you and
the company dated as of January 11, 2011 and amended as of October 31, 2011 and
this date.



3.
Except as specifically set forth in paragraphs 1 and 2 of this Second Amendment,
all other terms and conditions of the Executive Severance Agreement shall remain
unchanged.



Sincerely,


/s/ David D. Ross


David D. Ross
Chief Executive Officer




ACCEPTED and AGREED TO this 27th day of December, 2012:


/s/ Donna Lehmann


Donna Lehmann


